Nott, J.
It does not appear that any great injury was done to the plaintiff: but the actual injury sustained, is not always the rule by which the verdict of a jury is to be measured. High damages are sometimes properly given by way of example. If the plaintiff in this case has returned the blow which he received, every mouth would have been open against him. He had no alternative but to have submitted to the outrage, or seek redress in the way he has ■adopted. It is the only method by which the unruly passions of a vixen, who will not be restrained by a sense of shame or propriety, can be controlled. I am disposed to believe, the jury have taken a correct view of the case, and that the verdict ought to be supported.
Bay, Grimke, and Brevard, Js., concurred.